Exhibit 10.1

WAIVER AND EIGHTH AMENDMENT

TO CREDIT AGREEMENT

This Waiver and Eighth Amendment to Credit Agreement (this “Amendment”), with an
effective date of August 11, 2014, is entered into by and among the Lenders
identified on the signature pages hereof (such Lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), BMO Harris Bank
N.A., formerly known as Harris N.A., as administrative agent for the Lenders (in
such capacity, “Agent”), and Cobra Electronics Corporation, a Delaware
corporation (“Borrower”).

WHEREAS, Borrower, Agent, and the Lenders are parties to that certain Credit
Agreement dated as of July 16, 2010 (as amended, modified or supplemented from
time to time, the “Credit Agreement”);

WHEREAS, Borrower has informed Agent and the Lenders that an Event of Default
exists under Section 9.1(b) of the Credit Agreement as a result of Borrower
permitting Adjusted EBITDA for the twelve month period ending on June 30, 2014
to be less than $4,305,000, constituting a breach of Section 8.22(c) of the
Credit Agreement (the “Existing Event of Default”); and

WHEREAS, Borrower has requested that Agent and the Lenders agree to (a) waive
the Existing Event of Default and (b) amend and modify the Credit Agreement as
provided herein, in each case, subject to the terms and conditions contained
herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 6
below and in reliance upon the representations and warranties of Borrower set
forth in Section 7 below, Agent and the Lenders hereby waive the Existing Event
of Default. This is a limited waiver and shall not be deemed to constitute a
waiver of any other Event of Default or any future breach of the Credit
Agreement or any of the other Loan Documents or any other requirements of any
provision of the Credit Agreement or any other Loan Documents.

3. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 6 below and in reliance upon the representations and
warranties of Borrower set forth in Section 7 below, the Credit Agreement is
amended as follows:



--------------------------------------------------------------------------------

(a) The Section 8.22 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

Section 8.22 Financial Covenants.

(a) Capital Expenditures. The Borrower shall not permit aggregate Capital
Expenditures expended or incurred by the Borrower and its Subsidiaries
(determined exclusive of Capital Expenditures with the Net Cash Proceeds of an
Event of Loss in order to replace the Property subject to such Event of Loss) to
exceed $4,000,000 for any fiscal year. If the Borrower and its Subsidiaries do
not utilize the entire amount of Capital Expenditures permitted in any fiscal
year, so long as no Default or Event of Default exists or would be caused
thereby, the Borrower may carry forward to the immediately succeeding fiscal
year only, 50% of such unutilized amount (with Capital Expenditures made by the
Borrower and its Subsidiaries in such succeeding fiscal year applied last to
such unutilized amount).

(b) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio on the last day of each calendar quarter, commencing with the
calendar quarter ending September 30, 2014, for the twelve month period ending
on the last day of such calendar quarter, to be less than 1.5 to 1.0.

(c) Adjusted EBITDA. The Borrower shall not permit Adjusted EBITDA, for the
twelve then most recently completed calendar months, to be less than (i) for the
calendar quarter ending March 31, 2014, $1,500,000 and (ii) for the calendar
quarter ending June 30, 2014, $4,305,000.

(b) The defined term “Applicable Margin” set forth in Annex I of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Applicable Margin” means with respect to Loans, Reimbursement Obligations and
letter of credit fees payable under Section 2.1 hereof with respect to Standby
Letters of Credit and Commercial Letters of Credit, in each case until the first
Pricing Date, the rates per annum shown opposite Level III below, and thereafter
from one Pricing Date to the next, the Applicable Margin means the rates per
annum determined in accordance with the following schedule:

 

Level

  

Fixed Charge Coverage Ratio

   Applicable
Margin for Base
Rate Loans and
Reimbursement
Obligations     Applicable
Margin for
Eurodollar Loans     Applicable
Margin for letter
of credit fees
with respect to
Standby Letters
of Credit     Applicable
Margin for letter
of credit fees
with respect to
Commercial
Letters of Credit  

III

   Less than 1.25 to 1.0      1.00 %      2.50 %      2.50 %      1.250 % 

II

   Greater than or equal to 1.25 to 1.0 but less than or equal to 1.75 to 1.0   
  0.75 %      2.25 %      2.25 %      1.125 % 

I

   Greater than 1.75 to 1.0      0.50 %      2.00 %      2.00 %      1.000 % 

 

2



--------------------------------------------------------------------------------

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after December 31, 2014, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Fixed Charge Coverage Ratio
measured as of the last day of each fiscal quarter, commencing with the fiscal
quarter ending December 31, 2014. The Applicable Margin established on a Pricing
Date shall remain in effect until the next Pricing Date. If the Borrower has not
delivered its financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under Section 8.5 hereof, until such financial statements and audit
report are delivered, the Applicable Margin shall be the highest Applicable
Margin (i.e. Level III pricing shall apply). If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Applicable
Margin established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date. In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders, subject to adjustment for manifest
error.

(c) The defined term “Availability Block” set forth in Annex I of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Availability Block” means, as of any date of determination, an amount equal to
$2,000,000.

4. Continuing Effect. Except as expressly set forth in Sections 2 and 3 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended hereby, represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of its Obligations. The Liens and rights
securing payment of its Obligations are hereby ratified and confirmed by
Borrower in all respects.

 

3



--------------------------------------------------------------------------------

6. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Borrower shall have paid to Agent, for the pro rata benefit of the Lenders,
an amendment fee equal to $70,000; and

(c) No Default or Event of Default (other than the Existing Event of Default)
shall have occurred and be continuing on the date hereof or as of the date of
the effectiveness of this Amendment.

7. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);

(b) No Default or Event of Default (other than the Existing Event of Default)
has occurred and is continuing;

(c) This Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its respective terms.

8. Other Agreements. Borrower hereby agrees to pay to Agent, for the pro rata
benefit of the Lenders, a non-refundable delayed amendment fee equal to $70,000,
which fee shall be fully earned and payable on December 31, 2014 unless, prior
to such date, the Obligations have been repaid in full and the Revolving Credit
Commitments have been terminated in whole. The failure to comply with this
Section 8 shall constitute an immediate Event of Default.

9. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all costs and expenses of Agent
(including the reasonable fees and expenses of outside counsel for Agent) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and the Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto, other than
to the extent of those Claims which arise from the gross negligence or willful
misconduct of the applicable Releasee as determined in a final, non-appealable
judgment by a court of competent jurisdiction.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

COBRA ELECTRONICS CORPORATION By:  

/s/ Robert J. Ben

Name:   Robert J. Ben Title:   Senior Vice President, Chief Financial   Officer
and Secretary BMO HARRIS BANK N.A., formerly known as Harris N.A., in its
individual capacity as a Lender and as Agent By:  

/s/ William J. Kennedy

Name:   William J. Kennedy Title:   Vice President FIRST MIDWEST BANK, in its
individual capacity as a Lender By:  

/s/ John Cunningham

Name:   John Cunningham Title:   Vice President